Title: From John Adams to Hezekiah Niles, 5 February 1819
From: Adams, John
To: Niles, Hezekiah



Dear Sir
Quincy Feby. 5th: 1819.

I send you enclosed two pieces of paper.
1st. “Broken Hints to be communicated to the committee of Congress for the Massachusetts.” by Major Joseph Hawley of Northhampton.
This is the original paper which I read to Patrick Henry in the fall of the year 1774 which produced his rapturous burst of approbation & his solemn asseveration “I am of that Man’s mind.”
2d. A letter from Jonathan Sewall, March 11th. 1761. in answer to a letter I had written to him in which I had enclosed a copy of the notes I had taken of Mr. Otis’s argument against writs of assistants. I pray you to print these two papers in your Register, or whether you print them or not to send them back to me as soon as possible, for I would not exchange either of these originals for the show book at Harvard College and printed they shall be if it is at my own expense in the the handbill
I am Sir your friend & humble servant
John Adams.